STATE OF WISCONSIN — SUPREME COURT
ORDER
On March 28,1996, the Board of Attorneys Professional Responsibility filed its report recommending that the license of Marshall Arrieh to practice law in Wisconsin be reinstated and that conditions be imposed on his continued practice of law relating to his maintenance of a client trust account and records of that account, the supervision of his practice by another *640attorney, and his use of powers of attorney granted to him. The Board determined that, subject to those conditions, Mr. Arrieh has established his fitness to be reinstated to the practice of law.
By memorandum of April 16, 1996, the Board of Bar Examiners recommended that Mr. Arrieh's license reinstatement petition be granted, having determined that he is current in respect to continuing legal education attendance and reporting requirements.
The court suspended Mr. Arrieh's license to practice law for one year in 1990 and for an additional six months in 1993 as discipline for professional misconduct. In re Disciplinary Proceedings Against Arrieh, 152 Wis. 2d 147, 448 N.W.2d 4 (1989), 174 Wis. 2d 331, 496 N.W.2d 601 (1993). The court denied his petition for reinstatement in January, 1992 on the ground that he continued to practice law and failed to timely notify the court in pending matters and a former client of his license suspension. In 1994, the court denied his petition for reinstatement on the ground of his improper conduct as a real estate broker. In Matter of Reinstatement of Arrieh, 187 Wis. 2d 301, 522 N.W.2d 217 (1994).
It Is Ordered that the license of Marshall Arrieh to practice law in Wisconsin is reinstated, effective the date of this order, subject to the conditions specified in the report of the Board of Attorneys Professional Responsibility filed in this reinstatement proceeding and his continuing compliance with those conditions.
It Is Further Ordered that upon satisfactory evidence of his failure to comply with the conditions imposed on his practice of law, the license of Marshall Arrieh to practice law in Wisconsin shall be suspended forthwith.
Marilyn L. Graves
Clerk of Supreme Court